         Case 6:21-cv-00146-ADA Document 24 Filed 05/24/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


  SATCO PRODUCTS, INC.,
      Plaintiff
                                                      Case No. 6:21-cv-146-ADA
                v.
  SIGNIFY NORTH AMERICA CORP. and
  SIGNIFY NETHERLANDS B.V.,
      Defendants                                      JURY TRIAL DEMANDED


        and

  SIGNIFY NORTH AMERICA CORP. and
  SIGNIFY HOLDING B.V.
      Counterclaim-Plaintiffs,
                v.
  SATCO PRODUCTS, INC.,
      Counterclaim-Defendant.




                           CASE READINESS STATUS REPORT

       Plaintiff/Counterclaim-Defendant       Satco      Products,     Inc.     (“Satco”)     and

Defendants/Counterclaim-Plaintiff Signify North America Corp., Defendant Signify Netherlands

B.V., and Counterclaim-Plaintiff Signify Holding B.V. (collectively “Signify”) hereby provide the

following status report in advance of the Case Management Conference (“CMC”).

                                 FILING AND EXTENSIONS

       Satco’s Complaint was filed on February 12, 2021. (Dkt. 1.) There has been one extension

of 90 days for Signify to file an answer or otherwise respond to Satco’s Complaint. (Dkt. 13, 15.)

                             RESPONSE TO THE COMPLAINT

       Signify filed an Answer and Counterclaims on May 17, 2021. (Dkt. 19.) In addition to

                                                1
          Case 6:21-cv-00146-ADA Document 24 Filed 05/24/21 Page 2 of 5




Counterclaims of non-infringement and invalidity, Signify’s Counterclaims included ten (10)

counts of patent infringement against Satco. (Id. at Counterclaims 7-16.)

       Satco’s response to the Counterclaims is due on June 7, 2021.

                                      PENDING MOTIONS

       There is no currently-pending motion in this case; however, Satco intends to move to

dismiss seven of Signify’s counterclaims of infringement because they are pending in the Eastern

District of New York case that Signify brought against Satco on October 30, 2019, Signify N. Am.

Corp. et al. v. Satco Prods. Inc., Case No. 2:19-cv-06125 (E.D.N.Y.) (the “EDNY Case”).

       On May 24, 2021, Signify filed a pre-motion conference letter in the EDNY Case

requesting a conference on its proposed motion to stay the EDNY Case pending a decision from

this Court on Satco’s forthcoming motion to dismiss Signify’s counterclaims, or, in the alternative,

to transfer the EDNY Case to this District.

                     RELATED CASES IN THIS JUDICIAL DISTRICT

       There are no related cases in this District.

                           IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings.

                    NUMBER OF ASSERTED PATENTS AND CLAIMS

       Satco has asserted three patents and at least three claims against Signify. Signify has

asserted ten patents and at least ten claims against Satco.

                          APPOINTMENT OF TECHNICAL ADVISOR

       The parties have met and conferred. It is Signify’s position that a technical adviser is not

necessary in this case.

       Satco’s position is that a technical advisor is needed for four of the seven patents that are



                                                  2
         Case 6:21-cv-00146-ADA Document 24 Filed 05/24/21 Page 3 of 5




part of the EDNY case (U.S. Patent Nos. 6,972,525, 7,038,399, 7,256,554, and 7,352,138) but not

for the other patents asserted by Signify or for the patents asserted by Satco. Thus, whether a

technical advisor is needed will depend on whether the Court grants Satco’s forthcoming motion

to dismiss.

                              MEET AND CONFER STATUS

       Parties have met and conferred and have no pre-Markman issues to raise at the CMC.

 Dated: May 24, 2021                        Respectfully submitted,

                                            /s/ Janis E. Clements
                                            Janis E. Clements
                                            Texas Bar No. 04365500
                                            GREENBERG TRAURIG, LLP
                                            300 W. 6th Street, Suite 2050
                                            Austin, TX 78701
                                            Telephone: (512) 320-7200
                                            Facsimile: (512) 320-7210
                                            Email: clementsj@gtlaw.com

                                            Scott Bornstein (Admitted Pro Hac Vice)
                                            Joshua L. Raskin (Admitted Pro Hac Vice)
                                            Jeffrey R. Colin (Admitted Pro Hac Vice)
                                            Julie P. Bookbinder (Pro Hac Vice pending)
                                            GREENBERG TRAURIG, LLP
                                            MetLife Building, 200 Park Avenue
                                            New York, NY 10002
                                            Telephone: (212) 801-9200
                                            Facsimile: (212) 801-6400
                                            Email: bornsteins@gtlaw.com
                                            Email: raskinj@gtlaw.com
                                            Email: ballj@gtlaw.com
                                            Email: colinj@gtlaw.com
                                            Email: bookbinderj@gtlaw.com




                                              3
Case 6:21-cv-00146-ADA Document 24 Filed 05/24/21 Page 4 of 5




                            Robert P. Lynn, Jr. (Admitted Pro Hac Vice)
                            Katharine S. Santos (Admitted Pro Hac Vice)
                            LYNN GARTNER DUNNE, LLP
                            330 Old Country Road, Suite 103
                            Mineola, New York 11501
                            Telephone: (516) 742-6200
                            Email: rplynn@lgdlaw.com
                            Email: ksantos@lgdlaw.com

                            Counsel for Plaintiff/Counterclaim-Defendant
                            Satco Products, Inc.,



                            /s/ Brady Cox (with permission)
                            Brady Cox
                            Texas Bar No. 24074084
                            Alston & Bird LLP
                            2200 Ross Avenue, Suite 2300
                            Dallas, TX 75201
                            Phone: (214) 922-3400
                            Fax: (214) 922-3899
                            brady.cox@alston.com

                            Deron R. Dacus
                            Texas Bar No. 00790553
                            THE DACUS FIRM, P.C.
                            821 ESE Loop 323, Suite 430
                            Tyler, Texas 75701
                            Phone: (903) 705-1117
                            Fax: (903) 581-2543
                            ddacus@dacusfirm.com

                            Counsel for Defendant/Counterclaim-Plaintiff
                            Signify North America Corp., Defendant Signify
                            Netherlands B.V., and Counterclaim-Plaintiff
                            Signify Holding B.V.




                              4
         Case 6:21-cv-00146-ADA Document 24 Filed 05/24/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was electronically

filed with the Court and that all counsel of record who are deemed to have consented to electronic

service in the above-referenced case are being served this 24th day of May, 2021, with a copy of

the above-document via the Court’s CM/ECF System.



                                                    /s/ Janis E. Clements
                                                    Janis E. Clements




                                                5
